 



Exhibit 10.3
$10,000,000.00 Multiple Advance Term Note
dated March 14, 2005
THIRD MODIFICATION AGREEMENT
     This Third Modification Agreement (“Third Modification Agreement”) is
effective as of August 28, 2006. The parties to the Third Modification Agreement
are Natural Gas Services Group, Inc. (“Borrower”) and Western National Bank
(“Lender”).
RECITALS
     On March 14, 2005, Borrower executed and delivered to Lender that certain
Multiple Advance Term Promissory Note in the original principal sum of
$10,000,000.00, bearing interest at the rate stated therein, with a stated final
maturity date of April 1, 2011, as modified in Modification Agreement dated
May 1, 2005, and further modified in Second Modification Agreement dated
March 24, 2006 (the “Note”). The Note was made pursuant to that certain Fourth
Amended and Restated Loan Agreement dated March 14, 2005, as modified in that
certain First Modification to Fourth Amended and Restated Loan Agreement dated
May 1, 2005; and further amended and restated in that certain Fifth Amended and
Restated Loan Agreement dated September 26, 2005; and further amended and
restated in that certain Sixth amended and Restated Loan Agreement dated
January 3, 2006 (the “Loan Agreement”). All liens, security interests and
assignments securing the Note are collectively called the “Liens”. Terms defined
in the Note or the Loan Agreement and not otherwise defined herein shall have
the same meanings here as in those documents.
     At Borrower’s request, Borrower and Lender have agreed to enter into this
Third Modification Agreement to modify the interest provisions of the Note and
to ratify the Liens.
AGREEMENT
1. Modification of Interest Provisions of the Note. In lieu of the following
provisions which were contained in the first paragraph of the Note:
“...at a rate per annum which shall from day to day be equal to the lesser of
(a) a rate per annum (the “Established Rate”) equal to the Prime Rate in effect
from day to day, or (b) the Highest Lawful Rate, in each case calculated on the
basis of actual days elapsed, but computed as if each calendar year consisted of
360 days.”
such provisions of the Note are changed to read in their entirety as follows:
“...at a rate per annum which shall be equal to the lesser of (a) seven and
one-half percent (7.50%) (the “Established Rate”), or (b) the Highest Lawful
Rate, in each case calculated on the basis of actual days elapsed, but computed
as if each calendar year consisted of 360 days.”
2. Ratification of Liens. Borrower and Lender further agree that all Liens
securing the Note shall continue and carry forward until the Note and all
indebtedness evidenced thereby is paid in full. Borrower further agrees that
such liens are hereby ratified and affirmed as valid and subsisting against the
collateral described therein, and that this Third Modification Agreement shall
in no manner vitiate, affect or impair the Note or the Liens

1



--------------------------------------------------------------------------------



 



(except as expressly modified in this Third Modification Agreement) and that
such Liens shall not in any manner be waived, released, altered or modified.

  3.   Miscellaneous.     (a)   As modified hereby, the provisions of the Note
and the Liens shall continue in full force and effect, and Borrower acknowledges
and affirms its liability to Lender thereunder. In the event of an inconsistency
between this Third Modification Agreement and the terms of the Note or of the
Liens, this Third Modification Agreement shall govern.     (b)   Borrower hereby
agrees to pay all costs and expenses incurred by Lender in connection with the
execution and administration of this Third Modification Agreement.     (c)   Any
default by Borrower in the performance of its obligations herein contained shall
constitute a default under the Note and the Liens and shall allow Lender to
exercise any or all of its remedies set forth in such Note and Liens or at law
or in equity.     (d)   Lender does not, by its execution of this Third
Modification Agreement, waive any rights it may have against any person not a
party hereto.     (e)   All terms, provisions, covenants, agreements, and
conditions of the Note and the Liens are unchanged, except as provided herein.
Borrower agrees that this Third Modification Agreement and all of the covenants
and agreements contained herein shall be binding upon Borrower and shall inure
to the benefit of Lender and each of their respective heirs, executors, legal
representatives, successors, and permitted assigns.

THIS THIRD MODIFICATION AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

                  Borrower:    
 
                Natural Gas Services Group, Inc.    
 
           
 
  By:   /s/ Stephen C. Taylor    
 
           
 
      Stephen C. Taylor, President         Lender:    
 
                Western National Bank    
 
           
 
  By:   /s/ Scott A. Lovett    
 
           
 
      Scott A. Lovett, Executive Vice President    

2



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  §    
 
  §    
COUNTY OF MIDLAND
  §    

     This instrument was acknowledged before me on September 1, 2006, by Stephen
C. Taylor, President of Natural Gas Services Group, Inc., a Colorado
corporation, on behalf of said corporation.

                  /s/ Lisa D. Taylor       Notary Public, State of Texas       
   

         
STATE OF TEXAS
  §    
 
  §    
COUNTY OF MIDLAND
  §    

     This instrument was acknowledged before me on September 1, 2006, by Scott
A. Lovett, Executive Vice President of Western National Bank, a national banking
association, on behalf of said association.

                  /s/ Lisa D. Taylor       Notary Public, State of Texas       
   

3